Citation Nr: 0716290	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a kidney 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The appellant filed a claim of entitlement to service 
connection for a kidney disorder, in May 1951.  A June 1951 
RO rating decision denied service connection on the basis 
that there was no evidence of a chronic kidney disability 
which manifested during service, or within a year of 
separation from service; and no competent medical evidence of 
a link between a kidney disability and service.  A July 1953 
Board decision affirmed the denial.  The appellant did not 
appeal and that Board decision became final.  38 U.S.C.A. § 
511(a), 7103, 7104(a) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2006).

For the reasons discussed herein, the Board finds that this 
case must be remanded for additional development prior to the 
Board's review.

The veteran filed to reopen his service connection claim in 
January 2004.  In February 2004, prior to an initial denial 
of the claim, the RO sent the veteran notice indicating the 
type of evidence needed to establish service connection for a 
kidney disorder.  In June 2004, also prior to an initial 
denial of the claim, the RO sent a revised notice to the 
veteran, which indicated that he needed to submit new and 
material evidence to reopen his claim and identified the type 
of evidence needed to establish service connection for a 
kidney disorder.  The RO sent the veteran this notice again 
in February 2005, after receiving additional evidence related 
to the claim.

The regulation pertaining to the definition of new and 
material evidence was amended due to the passage of the VCAA, 
which became effective November 9, 2000.  This amendment is 
effective for claims filed after August 29, 2001.  In this 
case, the veteran's claim to reopen was submitted in January 
2004.  Therefore, the amended provisions are for application 
in this case.  38 C.F.R. § 3.156(a) (2006).  Pursuant to the 
amended provisions which are applicable in this appeal, 
"material evidence" is existing evidence, that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (effective August 29, 2001).  See also 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); Evans v. Brown, 
9 Vet. App. 273 (1996).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
because the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must specifically and 
affirmatively notify a claimant of the evidence and 
information that is necessary to reopen the claim; and must 
also notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought.  VA must also provide a 
claimant notice of what is required to substantiate each 
element of a service-connection claim.  

A review of the claims folder reveals that while the June 
2004 notice correctly cited the amended provisions of what 
constitutes new and material evidence for claims filed after 
August 29, 2001, the August 2004 RO rating decision 
referenced the Hodge standard of new and material evidence, 
which is not applicable in this matter.  See Hodge v. West, 
155 F.3d 1356 (Fed Cir 1998).  The January 2005 statement of 
the case (SOC) also citing to the proper regulation, referred 
to the outdated Hodge new and material standard in the 
Reasons and Bases discussion.  

In February 2005, the RO sent the veteran additional VCAA 
notice, which included the amended new and material 
provisions applicable in this case.  However, the Board notes 
that the subsequent SOCs dated in May 2005 and October 2005, 
both cited and relied upon the Hodge standard new and 
material in the reasons and bases discussions.  Thus, while 
the June 2004 and February 2005 notices provided the veteran 
with notice of the correct new and material standard of 
review, this was not the standard which the RO cited and 
applied in the August 2004 rating action; and the January 
2005, May 2005, and October 2005 SOCs, in evaluating the 
veteran's evidence and determining whether new and material 
evidence had been submitted to reopen the claim on appeal.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another matter, 
the RO now has an opportunity to send the appellant the 
necessary notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Therefore, although the Board regrets the additional delay in 
this matter, further development is necessary, prior to the 
Board's adjudication of this claim.  To otherwise move 
forward with adjudication of this claim would certainly cause 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with.  The notice should 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO is also to provide the 
appellant VCAA notice which contains the 
applicable standard for the submission of 
new and material evidence.  Specifically, 
the notice should explain that "material 
evidence" is existing evidence, that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) 
(effective August 29, 2001).  

3.  The RO is also instructed to examine 
the basis of the denial in the July 1953 
decision and thereafter provide the 
appellant with a new and material notice 
letter that specifically names the 
disability at issue and describes what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

4.  Thereafter, the RO should readjudicate 
the claim using the proper standard of 
review for the submission of new and 
material evidence.  If the benefits sought 
on appeal remain denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



